 



Exhibit 10.1

EXECUTION VERSION
CDI CAREER DEVELOPMENT INSTITUTES LTD.
- and –
CDI CORPORATE EDUCATION SERVICES INC.
- and –
CROSSOFF INCORPORATED
 
ASSET SALE AGREEMENT
September 21, 2005
 
Osler, Hoskin & Harcourt LLP

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page ARTICLE 1                 DEFINITIONS AND
PRINCIPLES OF INTERPRETATION     1  
 
  1.1   Definitions     1  
 
  1.2   Certain Rules of Interpretation     15  
 
  1.3   Knowledge     16  
 
  1.4   Entire Agreement     17  
 
  1.5   Schedules     17  
 
                ARTICLE 2                 PURCHASE AND SALE     18  
 
  2.1   Action by Vendor and Purchaser     18  
 
  2.2   Closing     19  
 
  2.3   Tender     19  
 
  2.4   Non-Assignable Rights     20  
 
                ARTICLE 3                 PURCHASE PRICE     20  
 
  3.1   Purchase Price     20  
 
  3.2   Satisfaction of Purchase Price     21  
 
  3.3   Delivery of Closing Date Financial Statement     21  
 
  3.4   Net Working Capital Adjustment     21  
 
  3.5   Objection to Draft Closing Date Financial Statement     22  
 
  3.6   Interest     23  
 
  3.7   Adjustment to and Allocation of Purchase Price     23  
 
                ARTICLE 4                 REPRESENTATIONS AND WARRANTIES OF THE
VENDOR     24  
 
  4.1   Incorporation and Corporate Power     24  
 
  4.2   Residence of the Vendor     24  
 
  4.3   No Subsidiaries     24  
 
  4.4   Due Authorization and Enforceability of Obligations     24  
 
  4.5   Absence of Conflicts     25  
 
  4.6   Regulatory Approvals     25  
 
  4.7   Financial Statements     26  
 
  4.8   Absence of Changes and Unusual Transactions     26  
 
  4.9   Title to Certain Assets     26  
 
  4.10   Business in Compliance with Law     27  
 
  4.11   Assigned Intellectual Property and Assigned Technology     27  
 
  4.12   Leased Real Property     27  
 
  4.13   Environmental Matters     28  
 
  4.14   Employment Matters     28  
 
  4.15   Collective Agreements     28  
 
  4.16   Consultants     28  
 
  4.17   Benefits Plans     29  
 
  4.18   Material Contracts     29  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page
 
  4.19   Litigation     29  
 
  4.20   Tax Matters     29  
 
  4.21   No Broker     30  
 
  4.22   Disclaimer of Other Representations and Warranties     30  
 
                ARTICLE 5                 REPRESENTATIONS AND WARRANTIES OF THE
PURCHASER     30  
 
  5.1   Incorporation     31  
 
  5.2   Due Authorization and Enforceability of Obligations     31  
 
  5.3   Absence of Conflicts     31  
 
  5.4   Financial Ability     31  
 
  5.5   Conditional Listing Approval     32  
 
  5.6   Litigation     32  
 
  5.7   No Breach     32  
 
  5.8   Goods and Services Tax and Harmonized Sales Tax Registration     32  
 
  5.9   No Broker     33  
 
  5.10   Due Diligence by Purchaser     33  
 
                ARTICLE 6                 SURVIVAL     33  
 
  6.1   Nature and Survival     33  
 
                ARTICLE 7                 PURCHASER’S CONDITIONS PRECEDENT    
34  
 
  7.1   Truth and Accuracy of Representations of Vendor     34  
 
  7.2   Compliance with Vendor Covenants     34  
 
  7.3   Receipt of Closing Documentation     34  
 
  7.4   No Orders     34  
 
  7.5   Approvals     35  
 
  7.6   Non-competition Agreement     35  
 
                ARTICLE 8                 VENDOR’S CONDITIONS PRECEDENT     36  
 
  8.1   Truth and Accuracy of Representations of the Purchaser     37  
 
  8.2   Performance of Obligations     37  
 
  8.3   Financial Commitment     37  
 
  8.4   Irrevocable Direction     37  
 
                ARTICLE 9                 OTHER COVENANTS OF THE PARTIES     38
 
 
  9.1   Conduct of Business Prior to Closing     38  
 
  9.2   Access for Investigation     38  
 
  9.3   Notice by Vendor of Certain Matters     39  
 
  9.4   Notice by Purchaser of Certain Matters     39  
 
  9.5   Confidentiality     40  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page
 
  9.6   Actions to Satisfy Closing Conditions     42  
 
  9.7   CDI Transitional Licence Agreement     42  
 
  9.8   Employees     43  
 
  9.9   Benefit Plan Arrangements     43  
 
  9.10   Sales and Transfer Taxes     45  
 
  9.11   Goods and Services Tax and Harmonized Sales Tax     46  
 
  9.12   Tax Election     46  
 
  9.13   Preservation of Records     47  
 
  9.14   Risk of Loss     47  
 
  9.15   Consent to Jurisdiction     48  
 
  9.16   Waiver of Trial by Jury     48  
 
  9.17   Shareholder Approval     49  
 
  9.18   Executive Agreement     49  
 
  9.19   Consultants     49  
 
                ARTICLE 10                 INDEMNIFICATION     49  
 
  10.1   Indemnification by the Vendor     49  
 
  10.2   Indemnification by the Purchaser     51  
 
  10.3   Bulk Sales and Retail Sales Tax Waiver     52  
 
  10.4   Indemnification Procedures for Third Party Claims     52  
 
  10.5   Reductions and Subrogation     53  
 
  10.6   Exclusive Remedy     54  
 
  10.7   One Recovery     54  
 
  10.8   Duty to Mitigate     55  
 
  10.9   Adjustment to Purchase Price     55  
 
                ARTICLE 11                 GENERAL     55  
 
  11.1   Termination     55  
 
  11.2   Public Notices     57  
 
  11.3   Expenses     58  
 
  11.4   Notices     58  
 
  11.5   Assignment     60  
 
  11.6   Enurement     60  
 
  11.7   Amendment     60  
 
  11.8   Further Assurances     60  
 
  11.9   Joint and Several     61  
 
  11.10   Execution and Delivery     61  

-iii-



--------------------------------------------------------------------------------



 



THIS ASSET SALE AGREEMENT is made September 21, 2005
BETWEEN:
CDI CAREER DEVELOPMENT INSTITUTES LTD, a corporation governed by the laws of
Canada,
- and –
CDI CORPORATE EDUCATION SERVICES INC., a corporation governed by the laws of the
Province of Ontario,
(collectively, the “Vendor”)
- and -
CROSSOFF INCORPORATED, a corporation governed by the laws of Nova Scotia,
(the “Purchaser”).
RECITALS:

A.   The Vendor carries on the Business.   B.   The Vendor has agreed to sell to
the Purchaser and the Purchaser has agreed to purchase from the Vendor
substantially all of the assets, property and undertaking of and relating to the
Business, on the terms and conditions of this Agreement.

THEREFORE the parties agree as follows:
ARTICLE 1
DEFINITIONS AND PRINCIPLES OF INTERPRETATION

1.1   Definitions

Whenever used in this Agreement the following words and terms shall have the
meanings set out below:



--------------------------------------------------------------------------------



 



 

- 2 -
“Accounts Payable” means amounts relating exclusively to the Business owing to
any Person as of the Effective Time, which are incurred in connection with the
purchase of goods or services in the ordinary course of business and in
accordance with the terms of this Agreement;
“Accounts Receivable” means accounts receivable, bills receivable, trade
accounts, book debts and insurance claims relating exclusively to the Business,
recorded as receivable in the Books and Records and other amounts due or deemed
to be due to the Vendor relating exclusively to the Business including refunds
and rebates receivable relating to the Business or the Purchased Assets;
“Accrued Liabilities” means liabilities relating exclusively to the Business
incurred as of the Effective Time but which are not yet due and payable as of
the Effective Time, including accruals for vacation pay and customer rebates;
“Affiliate” has the meaning given in the Business Corporations Act (Canada);
“Agreement” means this Asset Sale Agreement, including all schedules, and all
amendments or restatements, as permitted, and references to “Article” or
“Section” mean the specified Article or Section of this Agreement;
“Assigned Intellectual Property” means the intellectual property rights,
including learning content, curriculum, copyrights, industrial designs,
trade-marks, trade-secrets, business names, domain names and similar rights
which are owned, used or held by the Vendor exclusively for use in the Business,
including the intellectual property listed in Schedule 1(a) and Schedule 4.11,
including the Vendor’s rights, if any, relating to the trade name “Gilmore”;
“Assigned Technology” means the computer hardware, software in source code and
object code form (including documentation, interfaces and development tools),
websites, data base and other information technology systems, know-how and
related technical knowledge which are owned, used or held by the Vendor
exclusively for use in the Business, including the software owned by the Vendor
which is listed in Schedule 1(b);



--------------------------------------------------------------------------------



 



- 3 -

“Assumed Liabilities” means Accounts Payable and Accrued Liabilities, plus the
liabilities and obligations of the Vendor, relating exclusively to the Business
accruing and due subsequent to the Closing Date under or in respect of the
Contracts (including, for greater certainty, the Real Property Leases, the
Equipment Contracts and the Contractor Contracts), the Governmental
Authorizations, the Permitted Encumbrances, the Termination and Severance Costs,
the liabilities and obligations relating to the Transferred Employees employed
by the Purchaser as contemplated by Section 9.8, and the other obligations or
liabilities to be assumed by the Purchaser as specifically provided for under
this Agreement, but shall not include the CDSI Liabilities;
“Balance Sheet” means the balance sheet of the Business as at June 30, 2005,
forming part of the Financial Statements;
“Benefit Plans” means material plans, arrangements, agreements, programs,
policies, practices or undertakings, whether oral or written, formal or
informal, funded or unfunded, insured or uninsured, registered or unregistered
to which the Vendor is a party or bound or in which the Employees participate or
under which the Vendor has, or will have, any material liability or contingent
liability, or pursuant to which material payments are made, or material benefits
are provided to, or an entitlement to payments or benefits may arise with
respect to any of the Employees or former Employees or directors or officers of
the Business (or any spouses, dependants, survivors or beneficiaries of any such
persons), excluding Statutory Plans and any equity compensation plans and
“Benefit Plan” means any one of such plans;
Books and Records” means books and records of the Vendor relating exclusively to
the Business or the Purchased Assets, including financial, operations and sales
books, records, books of account, sales and purchase records, lists of suppliers
and customers, business reports, and all other documents, plans, files, records,
assessments, correspondence, and other data and information, financial or
otherwise including all data and information stored on computer-related or other
electronic media;
“Business” means the corporate training division of the Vendor that operates
under the brand name “CDI Education”;



--------------------------------------------------------------------------------



 



- 4 -

“Business Day” means any day, other than a Saturday or Sunday, on which Bank of
America in Toronto, Ontario is open for commercial banking business during
normal banking hours;
“Cash Consideration” has the meaning set forth in Section 3.1(a);
“CDI Brands” means any trademark, service mark, trade name, business name,
domain name, e-mail address, uniform resource locator or any other mark,
designation or logo that (i) incorporates the term “CDI”, (ii) belongs to the
Vendor or its Affiliates, or (iii) otherwise indicates that the Vendor or its
Affiliates are the originator, source or sponsor of a given product or service;
“CDIL” means the CDI Career Development Institutes Ltd., a corporation
amalgamated under the laws of Canada;
“CDI Licensed Trademarks” means the CDI Brands listed in Schedule 9.7(a) and
licensed to the Purchaser on Closing.
“CDI Transitional Licence Agreement” means the transitional licence agreement
between the Vendor and the Purchaser, which agreement shall be executed at
Closing.
“CDSI” means CDI Corporate Education Services Inc. a corporation incorporated
under the laws of the Province of Ontario;
“CDSI Contract” means the agreement described in Schedule 1 (c);
“CDSI Liabilities” means all of the liabilities and obligations of CDSI other
than CDSI’s obligations under the CDSI Contract;
“Claims” means claims, demands, complaints, grievances, actions, suits, causes
of action, Orders, charges, indictments, prosecutions, informations or other
similar process, judgments, debts, liabilities, expenses, costs, damages or
losses, contingent or otherwise, including reasonable professional fees,
including fees of legal counsel on a partial indemnity basis, and all costs
incurred in any proceeding relating to any of the foregoing;



--------------------------------------------------------------------------------



 



- 5 -

“Closing” means the completion of the sale to, and purchase by, the Purchaser of
the Purchased Assets under this Agreement;
“Closing Date” means such date as the Parties may agree in writing as the date
upon which the Closing shall take place, which shall not be later than the
second Business Day after satisfaction or waiver of the conditions set forth in
ARTICLE 7 and ARTICLE 8 (excluding conditions that, by their terms, cannot be
satisfied until the Closing Date, but subject to the satisfaction or waiver of
such conditions);
“Closing Date Financial Statement” means the statement of assets and liabilities
of the Business as at the Closing Date, prepared by the Vendor, showing all of
the Purchased Assets and the Current Liabilities, prepared on a basis consistent
with that used in the Financial Statements, and shall also include a statement
of the Net Working Capital;
“Confidentiality Agreement” means the confidentiality agreement entered into
between Corinthian Colleges, Inc. and the Purchaser dated May 25, 2005 and
accepted and agreed to on May 25, 2005;
“Consultants” means any individual or corporate entity who is providing
consulting or independent contractor services to the Business;
“Consulting Contracts” means a Contract, for greater certainty, other than a
Benefit Plan, between the Vendor and a Consultant pursuant to which the Vendor
is required to pay aggregate amounts in any fiscal year in excess of $20,000;
“Contracts” means contracts, licences, leases, agreements, obligations,
promises, undertakings, understandings, arrangements, documents, commitments,
entitlements or engagements to which the Vendor is a party or by which the
Vendor is bound or under which the Vendor has, or will have, any liability or
contingent liability relating exclusively to the Business or the Purchased
Assets (in each case, whether written or oral, express or implied), and includes
quotations or orders which remain open for acceptance and warranties and
guarantees;
“Current Assets” means, as of the applicable date, without duplication, the sum
of the following items, each as set forth on the relevant balance sheet for the
Business



--------------------------------------------------------------------------------



 



- 6 -

  (a)   Accounts Receivable, less an allowance for doubtful accounts,     (b)  
Prepaid Expenses and Deposits,

in each case, based on the value of such items on the Books and Records of the
Vendor;
“Current Liabilities” means, as of the applicable date, without duplication, the
sum of the following items, each as set forth on the relevant balance sheet for
the Business

  (a)   Accounts Payable,     (b)   accrued compensation,     (c)   other
accrued expenses,     (d)   unearned revenue,

in each case, based on the value of such items on the Books and Records of the
Vendor;
“Data Room Material” means documents provided in writing in the due diligence
data room and listed in Schedule 1(d);
“Effective Time” means 12:01 a.m. Toronto time on the Closing Date;
“Employees” means individuals employed or retained for employment by the Vendor,
on a full-time, part-time or temporary basis, relating exclusively to the
Business, including those employees of the Business on disability leave,
parental leave or other absence and, for greater certainty, shall not include
the Consultants;
“Employment Contracts” means Contracts, other than Benefit Plans, in writing
between an Employee and the Vendor;
“Encumbrances” means pledges, liens, charges, security interests, leases, title
retention agreements, mortgages, options, adverse claims or encumbrances of any
kind or character whatsoever;



--------------------------------------------------------------------------------



 



- 7 -

“Environment” means the environment or natural environment as defined in any
Environmental Laws and includes air, surface water, ground water, land surface,
soil, subsurface strata;
“Environmental Laws” means Laws relating to the protection of the Environment,
and includes Laws relating to the storage, generation, use, handling,
manufacture, processing, transportation, treatment, Release and disposal of
Hazardous Substances;
“Equipment Contracts” means motor vehicle leases, equipment leases, conditional
sales contracts, title retention agreements and other similar agreements binding
upon the Vendor relating to equipment and vehicles used by the Vendor relating
exclusively to the Business;
“Excluded Assets” means:

  (a)   all of the property, assets and rights of the Vendor that relate to the
operation of the Vendor of any business other than the Business, including for
greater certainty, the Vendor’s human resources and financial reporting
corporate support services departments and the Vendor’s post-secondary education
business;     (b)   the CDI Brands;     (c)   the Vendor’s leasehold interest in
respect of the premises located (i) on the 6th floor at 2 Bloor Street West,
Toronto, Ontario, and (ii) at 5657 Spring Garden Road, Park Lane Mall, Box 11,
Halifax, Nova Scotia;     (d)   all intellectual property or intellectual
property interests owned by the Vendor other than the Assigned Intellectual
Property;     (e)   all technology or technical information owned by the Vendor
other than the Assigned Technology;     (f)   cash, bank balances, moneys in
possession of banks and other depositories, term or time deposits and similar
cash items of, owned or held by or for the account



--------------------------------------------------------------------------------



 



- 8 -

      of the Vendor, except for such items which are part of Prepaid Expenses
and Deposits;     (g)   marketable shares, notes, bonds, debentures or other
securities of or issued by corporations or other Persons and certificates or
other evidences of ownership thereof owned or held by or for the account of the
Vendor;     (h)   corporate, financial and taxation records of the Vendor and
records of the Vendor that do not relate exclusively or primarily to the
Business;     (i)   extra-provincial, sales, excise or other licences or
registrations issued to or held by the Vendor, whether in respect of the
Business or otherwise;     (j)   refunds in respect of reassessments for Taxes
relating to the Business or Purchased Assets paid prior to the Closing;     (k)
  refundable Taxes including any Taxes paid under the GST Legislation;     (l)  
insurance policies and the right to receive insurance recoveries under such
policies;     (m)   assets held in relation to the Benefit Plans;     (n)  
amounts owing from any Affiliate of the Vendor or any director, officer, former
director or officer, shareholder or employee of the Vendor or its Affiliates;  
  (o)   Contracts relating to the foregoing;

“Excluded Expenses” means the costs or expenses incurred by the Vendor or its
Affiliates associated with or relating to:

  (a)   certain corporate support services that are shared with the Vendor’s
post-secondary education business, including human resources, payroll, customer



--------------------------------------------------------------------------------



 



- 9 -

      collections for the Greater Toronto Area, credit management, treasury,
accounts payable, audit and financial reporting services; and     (b)   the
litigation proceedings commenced by or against the Vendor that are described on
Schedule 1(d);

“Executive Agreement” has the meaning given in Section 4.14(c);
“Financial Statements” means the unaudited financial statements of the Business
for the fiscal year ended June 30, 2005, consisting of the adjusted income
statement for such period and the Balance Sheet, copies of which are attached as
Schedule 4.7;
“Goodwill” means the goodwill of the Business and relating to the Purchased
Assets, and information and documents relevant thereto including lists of
customer and suppliers, credit information, telephone and facsimile numbers,
research materials, research and development files and the exclusive right of
the Purchaser to represent itself as carrying on the Business in succession to
the Vendor;
“Governmental Authorities” means governments, regulatory authorities,
governmental departments, agencies, agents, commissions, bureaus, officials,
ministers, Crown corporations, courts, bodies, boards, tribunals or dispute
settlement panels or other law or regulation-making organizations or entities:

  (a)   having or purporting to have jurisdiction on behalf of any nation,
province, territory, state or other geographic or political subdivision thereof;
or     (b)   exercising, or entitled or purporting to exercise any
administrative, executive, judicial, legislative, policy, regulatory or taxing
authority or power;

“Governmental Authorizations” means authorizations, approvals, licences or
permits issued to the Vendor relating to the Business or any of the Purchased
Assets by or from any Governmental Authority;



--------------------------------------------------------------------------------



 



- 10 -

“GST Legislation” means Part IX of the Excise Tax Act (Canada) and any similar
value-added or multi-staged tax imposed under any applicable provincial or
territorial legislation;
“Hazardous Substances” means pollutants, contaminants, wastes of any nature,
hazardous substances, hazardous materials, toxic substances, prohibited
substances, dangerous substances or dangerous goods in excess of that permitted
by Environmental Laws;
“Included Expenses” means the costs and expenses associated with (a) certain
information technology licences and services of the Vendor or its Affiliates
that are used exclusively in the Business, (b) certain network services of the
Vendor or its Affiliates that are used exclusively in the Business, and (c) the
amortization and depreciation of certain curriculum and information technology
equipment used exclusively in the Business;
“Incurred” means, in relation to Claims under Vendor Benefit Plans or Purchaser
Benefit Plans, the date on which the event giving rise to such claim occurred
and, in particular: (i) with respect to a death or dismemberment claim, shall be
the date of the death or dismemberment; (ii) with respect to a short-term or
long-term disability claim, shall be the date that the period of short-term or
long-term disability commenced; (iii) with respect to an extended health care
claim, including, without limitation, dental and medical treatments, shall be
the date of the treatment; and (iv) with respect to a prescription drug or
vision care claim, the date that the prescription was filled;
“Indemnified Party” has the meaning given in Section 10.3;
“Indemnifying Party” has the meaning given in Section 10.3;
“Independent Auditor” means such independent auditing firm as the parties may
agree;
“Laws” means currently existing applicable statutes, by-laws, rules,
regulations, Orders, ordinances or judgments, in each case of any Governmental
Authority having the force of law;



--------------------------------------------------------------------------------



 



- 11 -

“Leased Real Property” means lands and/or premises which are used by the Vendor
relating exclusively to the Business which are leased, subleased, licensed or
otherwise occupied by the Vendor and the interest of the Vendor in plants,
buildings, structures, fixtures, erections, improvements, easements, rights of
way, spur tracks and other appurtenances situate on or forming part of such
premises;
“Material Adverse Effect” means any change, effect or circumstance that is
materially adverse to the financial condition or results of operations of the
Business taken as a whole; but shall exclude any Material Adverse Effect arising
out of: (i) any adverse change, effect or circumstance relating generally to
financial markets or general economic conditions; (ii) any adverse change,
effect or circumstance relating to conditions generally affecting the industry
in which the Business operates, and not affecting the Business in a
disproportionate manner; (iii) war, act of terrorism, civil unrest or similar
event; (iv) any generally applicable change in Laws or interpretation thereof;
(v) any adverse change, effect or circumstance resulting from an action required
by this Agreement; or (vi) any adverse change, effect or circumstance caused by
the announcement or pendency of this Agreement or the transactions contemplated
by this Agreement;
“Material Contracts” means Contracts (i) involving aggregate payments to or by
the Vendor in the past fiscal year in excess of $250,000.00, or (ii) which by
their terms require services or payments to or by the Vendor in any fiscal year
in excess of $250,000.00;
“Net Working Capital” means

  (a)   Current Assets, less     (b)   Current Liabilities;

“Net Working Capital Payment” has the meaning given in Section 8.3;
“Non-Assignable Rights” has the meaning given in Section 2.4;
“Non-Compete Covenant” has the meaning given in Section 7.6;



--------------------------------------------------------------------------------



 



- 12 -

“Non-Competition Agreement” has the meaning given in Section 7.6;
“Notice” has the meaning given in Section 11.3;
“Objection Notice” has the meaning given in Section 3.5;
“Orders” means orders, injunctions, judgments, administrative complaints,
decrees, rulings, awards, assessments, directions, instructions, penalties or
sanctions issued, filed or imposed by any Governmental Authority or arbitrator;
“Parties” means the Vendor and the Purchaser collectively, and “Party” means any
one of them;
“Permitted Encumbrances” means the Encumbrances listed in Schedule 4.9 and
Encumbrances which do not, in the aggregate, have a Material Adverse Effect;
“Person” means any individual, sole proprietorship, partnership, firm, entity,
unincorporated association, unincorporated syndicate, unincorporated
organization, trust, body corporate, Governmental Authority, and where the
context requires any of the foregoing when they are acting as trustee, executor,
administrator or other legal representative;
“Personal Information” means information in the possession of the Vendor about
an identifiable individual, but does not include the name, title or business
address or telephone number of an Employee;
“Prepaid Expenses and Deposits” means the unused portion of amounts prepaid
relating exclusively to the Business or the Purchased Assets including
assessments, rates and charges, utilities, rents, tenant allowances, and
deposits with any public utility or any Governmental Authority and other prepaid
assets, but excluding income or other Taxes which are personal to the Vendor and
amounts paid in respect the Benefit Plans;
“Purchase Price” has the meaning given in Section 3.1;



--------------------------------------------------------------------------------



 



- 13 -

“Purchased Assets” means all of the Vendor’s right, title and interest in, to
and under, or relating to, the following properties, assets and rights owned or
used by the Vendor exclusively in, or solely in respect of, the Business:

  (a)   the Accounts Receivable;     (b)   the Books and Records;     (c)   the
Contracts including:

  (i)   the Equipment Contracts;     (ii)   the Consulting Contracts; and    
(iii)   the Real Property Leases;

  (d)   the Goodwill;     (e)   the Governmental Authorizations;     (f)   the
Prepaid Expenses and Deposits;     (g)   the Tangible Personal Property;     (h)
  the Assigned Technology;     (i)   the Assigned Intellectual Property,
including for greater certainty, all of the Vendor’s rights in the trademark
“Virtual Learning Portal”;

other than the Excluded Assets;
“Purchaser Benefit Plans” has the meaning set forth in Section 9.9(a) and
“Purchaser Benefit Plan” means any one of such plans;
“Purchaser Group RRSP” has the meaning set forth in Section 9.9(a);



--------------------------------------------------------------------------------



 



- 14 -

“Real Property Leases” means those leases and subleases pursuant to which the
Vendor uses or occupies the Leased Real Property;
“Reference Net Working Capital” means $0.00;
“Statutory Plans” means statutory benefit plans which the Vendor is required to
participate in or comply with, including the Canada and Quebec Pension Plans and
plans administered pursuant to applicable health tax, workplace safety insurance
and employment insurance legislation;
“Tangible Personal Property” means equipment, furniture, furnishings, office
equipment, computer hardware, supplies, materials, vehicles and tangible assets
(other than Leased Real Property) owned or used or held by the Vendor
exclusively for use in or relating solely to the Business, including the
property listed in Schedule 1(f);
“Tax Returns” means returns, reports, declarations, elections, notices, filings,
forms, statements and other documents (whether in tangible, electronic or other
form) and including any amendments, schedules, attachments, supplements,
appendices and exhibits thereto, made, prepared, filed or required to be made,
prepared or filed by Law in respect of Taxes;
“Taxes” means taxes, duties, fees, premiums, assessments, imposts, levies and
other similar charges imposed by any Governmental Authority under applicable
Law, including all interest, penalties, fines, additions to tax or other
additional amounts imposed by any Governmental Authority in respect thereof, and
including those levied on, or measured by, or referred to as, income, gross
receipts, profits, capital, transfer, land transfer, sales, goods and services,
harmonized sales, use, value-added, excise, stamp, withholding, business,
franchising, property, development, occupancy, employer health, payroll,
employment, health, social services, education and social security taxes, all
surtaxes, all customs duties and import and export taxes, countervail and
anti-dumping, all licence, franchise and registration fees and all employment
insurance, health insurance and Canada, Québec and other government pension plan
premiums or contributions;
“Termination and Severance Costs” means all liabilities, costs and obligations
in respect of notice of termination, termination pay and severance pay,
including vacation



--------------------------------------------------------------------------------



 



- 15 -

pay accrued through to the Closing Date, whether under statute, common law,
contract, or otherwise, relating to any Transferred Employees who are not
offered employment by the Purchaser or who reject such offer of employment.
“Transferred Employees” has the meaning given in Section 9.8;
“Vendor Benefit Plans” means the Benefit Plans listed or described in
Schedule 4.16 to this Agreement and “Vendor Benefit Plan” means any one of such
plans;
“Vendor Group RRSP” means the CDI Education Corporation Group Registered
Retirement Savings Program;

1.2   Certain Rules of Interpretation

In this Agreement:

  (a)   Currency — Unless otherwise specified, all references to money amounts
are to lawful currency of Canada.     (b)   Governing Law — This Agreement is a
contract made under and shall be governed by and construed in accordance with
the laws of the Province of Ontario and the federal laws of Canada applicable in
the Province of Ontario.     (c)   Headings — Headings of Articles and Sections
are inserted for convenience of reference only and shall not affect the
construction or interpretation of this Agreement.     (d)   Including — Where
the word “including” or “includes” is used in this Agreement, it means
“including (or includes) without limitation”.     (e)   No Strict Construction —
The language used in this Agreement is the language chosen by the Parties to
express their mutual intent, and no rule of strict construction shall be applied
against any Party.



--------------------------------------------------------------------------------



 



- 16 -

  (f)   Number and Gender — Unless the context otherwise requires, words
importing the singular include the plural and vice versa and words importing
gender include all genders.     (g)   Severability — If, in any jurisdiction,
any provision of this Agreement or its application to any Party or circumstance
is restricted, prohibited or unenforceable, such provision shall, as to such
jurisdiction, be ineffective only to the extent of such restriction, prohibition
or unenforceability without invalidating the remaining provisions of this
Agreement and without affecting the validity or enforceability of such provision
in any other jurisdiction or without affecting its application to other Parties
or circumstances.     (h)   Statutory references — A reference to a statute
includes all regulations made pursuant to such statute and, unless otherwise
specified, the provisions of any statute or regulation which amends, supplements
or supersedes any such statute or any such regulation.     (i)   Time — Time is
of the essence in the performance of the Parties’ respective obligations.    
(j)   Time Periods — Unless otherwise specified, time periods within or
following which any payment is to be made or act is to be done shall be
calculated by excluding the day on which the period commences and including the
day on which the period ends and by extending the period to the next Business
Day following if the last day of the period is not a Business Day.

1.3   Knowledge

Any reference to the knowledge of any Party means to the actual knowledge of
such Party, in the case of the knowledge of the Vendor, William Rasberry, in his
capacity as President and Chief Operating Officer of the CDI Corporate Education
Division of the Vendor and, in the case of the knowledge of the Purchaser,
Donnie Snow, in his capacity as President and Chief Executive Officer of the
Purchaser.



--------------------------------------------------------------------------------



 



- 17 -
1.4 Entire Agreement
This Agreement, together with the agreements and other documents required to be
delivered pursuant to this Agreement, and the Confidentiality Agreement
constitute the entire agreement between the Parties and set out all the
covenants, promises, warranties, representations, conditions, understandings and
agreements between the Parties relating to the subject matter of this Agreement
and supersede all prior agreements, understandings, negotiations and
discussions, whether oral or written. There are no covenants, promises,
warranties, representations, conditions, understandings or other agreements,
oral or written, express, implied or collateral between the Parties in
connection with the subject matter of this Agreement except as specifically set
forth in this Agreement, together with any document required to be delivered
pursuant to this Agreement, and the Confidentiality Agreement, and the Purchaser
shall acquire the Business and the Purchased Assets as is and where is subject
to the benefit of the representations and warranties in this Agreement. Any cost
estimates, projections or other predictions contained or referred to in any
other material that has been provided to the Purchaser or any of its Affiliates,
agents or representatives (including any due diligence presentations or
documents, and in particular any descriptive memorandum transmitted to the
Purchaser relating to the sale of the Purchased Assets, and any supplements or
addenda thereto) are not and shall not be deemed to be representations or
warranties of the Vendor or any of its Affiliates, agents, employees or
representatives.
1.5 Schedules
The schedules to this Agreement, listed below, are an integral part of this
Agreement:

      Schedule   Description
Schedule 1(a)
  Assigned Intellectual Property
Schedule 1(b)
  Software Owned by the Vendor
Schedule 1(c)
  CDSI Contract
Schedule 1(d)
  Data Room Material
Schedule 1(e)
  Excluded Litigation
Schedule 1(f)
  Tangible Personal Property
Schedule 2.4(a)
  Required Approvals or Consents



--------------------------------------------------------------------------------



 



- 18 -

      Schedule   Description
Schedule 3.7
  Allocation of Purchase Price
Schedule 4.7
  Financial Statements
Schedule 4.9
  Permitted Encumbrances
Schedule 4.11
  Registered Assigned Intellectual Property
Schedule 4.12
  Leased Real Property
Schedule 4.14(a)
  Employment Matters
Schedule 4.16
  Consultants
Schedule 4.17
  Benefit Plans
Schedule 4.18
  Material Contracts
Schedule 4.19
  Litigation
Schedule 7.6
  Non-Competition Agreement
Schedule 8.3
  Net Working Capital Financial Commitment
Schedule 9.7(a)
  CDI Licensed Trademarks
Schedule 9.7(b)
  CDI Transitional Licence Agreement

Personal Information that has been removed from any schedule in accordance with
applicable privacy Laws will, to the extent permitted by applicable Law, be
provided to the Purchaser within seven days of the execution of this Agreement,
except to the extent that such information relates to an individual who
indicates, or who has indicated, to the Vendor that he or she does not consent
to the disclosure of Personal Information to the Purchaser. For the purposes of
the schedules in respect of which Personal Information applies, such Personal
Information provided to the Purchaser in accordance with this Section 1.5 shall
be deemed to be included in such schedules.
ARTICLE 2
PURCHASE AND SALE
2.1 Action by Vendor and Purchaser
Subject to the provisions of this Agreement, effective as of the Effective Time:

  (a)   Purchase and Sale of Purchased Assets — the Vendor shall sell and the
Purchaser shall purchase the Purchased Assets;



--------------------------------------------------------------------------------



 



- 19 -

  (b)   Assumption of Assumed Liabilities — the Purchaser shall assume the
Assumed Liabilities;     (c)   Payment of Purchase Price — the Purchaser shall
pay the Purchase Price as provided in Sections 3.2, 3.4 and 3.5;     (d)  
Transfer and Delivery of Purchased Assets — the Vendor shall execute and deliver
to the Purchaser all such bills of sale, assignments, instruments of transfer,
deeds, assurances, consents and other documents as shall be necessary to
effectively transfer to the Purchaser the Purchased Assets; the Vendor shall
deliver up to the Purchaser possession of the Purchased Assets, free and clear
of all Encumbrances (other than Permitted Encumbrances); and     (e)   Other
Documents — the Vendor and Purchaser shall deliver such other documents as may
be necessary to complete the transactions provided for in this Agreement.

2.2 Closing
The Closing shall take place on the Closing Date at the offices of Osler, Hoskin
& Harcourt LLP located at 1 First Canadian Place, 100 King Street West, 66th
Floor, Toronto, Ontario, M5X 1B8, or at such other place as may be agreed upon
by the Vendor and the Purchaser, or by facsimile (to be followed by delivery of
originals by overnight courier of national reputation on the Business Day
following the Closing Date). The Closing shall be effective as of the Effective
Time.
2.3 Tender
Any tender of documents under this Agreement shall be made upon the Parties or
their respective counsel. Any tender of money under this Agreement shall be made
by delivery upon the Parties of their respective counsel of (a) a negotiable
cheque payable in Canadian funds and certified by a chartered bank or trust
company, or (b) a letter from the tendering Party’s counsel addressed to the
other Party confirming that the funds in question are in such counsel’s trust
account and that



--------------------------------------------------------------------------------



 



- 20 -

such counsel has irrevocable instructions to wire transfer such funds in
immediately available funds to the Party entitled to payment immediately upon
Closing.
2.4 Non-Assignable Rights
Nothing in this Agreement shall be construed as an assignment of, or an attempt
to assign to the Purchaser, any Contract or Governmental Authorization which, as
a matter of law or by its terms, is (i) not assignable, or (ii) not assignable
without the approval or consent of the issuer thereof or the other party or
parties thereto, without first obtaining such approval or consent (collectively
“Non-Assignable Rights”). In connection with such Non-Assignable Rights, the
Vendor shall, at the request of the Purchaser:

  (a)   apply for and use reasonable efforts to obtain all consents or approvals
contemplated by those Contracts and Governmental Authorizations listed in
Schedule 2.4(a), provided that nothing shall require the Vendor to make any
payment to any other party in order to obtain such consent or approval; and    
(b)   co-operate with the Purchaser in any reasonable and lawful arrangements
designed to provide the benefits of such Non-Assignable Rights to the Purchaser,
including holding any such Non-Assignable Rights in trust for the Purchaser or
acting as agent for the Purchaser.

ARTICLE 3
PURCHASE PRICE
3.1 Purchase Price
The amount payable by the Purchaser for the Purchased Assets (the “Purchase
Price”), exclusive of all applicable sales and transfer taxes, shall be:

  (a)   the amount of $19,000,000.00 (the “Cash Consideration”), subject to
adjustment in accordance with Section 3.4; plus     (b)   the amount of the
Accounts Payable and the Accrued Liabilities.



--------------------------------------------------------------------------------



 



- 21 -



3.2 Satisfaction of Purchase Price
The Purchaser shall satisfy the Purchase Price as follows:

  (a)   on the Closing Date:

  (i)   as to the amount which is the book value at the Closing Date of the
Accounts Payable and the Accrued Liabilities by the assumption by the Purchaser
of the Accounts Payable and Accrued Liabilities; and     (ii)   by payment to
the Vendor, in immediately available funds by wire transfer to an account
designated by the Vendor prior to Closing, of the Cash Consideration.

  (b)   the balance, if any, in accordance with Section 3.4.

3.3 Delivery of Closing Date Financial Statement
As soon as reasonably practicable after the Closing Date and in any event not
later than 45 days thereafter, the Vendor shall cause to be prepared and
delivered to the Purchaser the Closing Date Financial Statement. The Parties
shall co-operate fully in the preparation of the Closing Date Financial
Statement.
3.4 Net Working Capital Adjustment
Subject to Section 3.5, within 90 days after the Closing Date, the Cash
Consideration shall be

  (a)   increased, if the Net Working Capital at the Closing Date is positive,
by an amount equal to the amount of such Net Working Capital and the Purchaser
shall pay such amount to the Vendor in immediately available funds by wire
transfer to an account designated by the Vendor, or

  (b)   decreased, if the Net Working Capital at the Closing Date is negative,
by an amount equal to the amount by which such Net Working Capital is negative
and



--------------------------------------------------------------------------------



 



- 22 -

      the Vendor shall pay such amount to the Purchaser in immediately available
funds by wire transfer to an account designated by the Purchaser.

3.5 Objection to Draft Closing Date Financial Statement

  (a)   Delivery of Objection Notice — In the event that the Purchaser objects
in good faith to any item of the Closing Date Financial Statement, the Purchaser
shall so advise the Vendor by delivery to the Vendor of a notice (the “Objection
Notice”) within 10 days after the delivery to the Purchaser of the Closing Date
Financial Statement. The Objection Notice shall set out the reasons for each of
the Purchaser’s objections as well as each amount in dispute and reasonable
details of the calculation of each such amount in dispute. If the Closing Date
Financial Statement requires that the Purchaser make a payment to the Vendor as
contemplated by Section 3.4, the Purchaser, at the same time any Objection
Notice is given to the Vendor, will pay to the Vendor the amount to be paid to
the Vendor except for the specific amount in dispute as reflected in the
Objection Notice.     (b)   Resolution of Disputes — The Purchaser shall give
the Vendor and its accountants full access to the Books and Records and working
papers of the Business and its auditor to permit the preparation of the Closing
Date Financial Statement and the Vendor shall give the Purchaser and its
accountants access to its working papers relating to the preparation of the
Closing Date Financial Statement to enable the Purchaser to exercise its rights
under this Section. The Vendor and the Purchaser shall attempt to resolve all of
the items in dispute set out in any Objection Notice within 30 days of any
Objection Notice. Any items in dispute not resolved within such 30 day period
shall be referred as soon as possible thereafter by the Vendor and the Purchaser
to the Independent Auditor. The Independent Auditor shall act as an expert and
not as an arbitrator and shall be required to determine the items in dispute
that have been referred to it as soon as reasonably practicable but in any event
not later than 30 days after the date of referral of the dispute to it. In
making its determination, the Independent Auditor will only consider the issues
in dispute placed before it and will not



--------------------------------------------------------------------------------



 



- 23 -

      consider any issues which are not set out in the Objection Notice. The
Vendor and the Purchaser shall provide or make available all documents and
information as are reasonably required by the Independent Auditor to make its
determination. The determination of the Independent Auditor shall be final and
binding on the Parties and the Closing Date Financial Statement shall be
finalized in accordance with such determination.     (c)   Audit Expenses — The
fees and expenses of the Independent Auditor in acting in accordance with this
ARTICLE 3 shall be shared equally by the Purchaser and the Vendor, unless the
Independent Auditor determines otherwise.     (d)   Payment in Accordance with
Determination — Unless a later time is permitted by Section 3.4, within 5 days
after resolution, by agreement of the Parties, of the dispute which was the
subject of the Objection Notice or, failing such resolution, within 5 days after
the final determination of the Independent Auditor, the Vendor or the Purchaser,
as the case may be, shall pay to the other the amount owing as a result of such
resolution or final determination.

3.6 Interest
The amounts paid as adjustments under Sections 3.4 and 3.5 shall be paid
together with simple interest thereon calculated from the Closing Date to the
date of payment, at the rate per annum equal to the rate quoted by the Bank of
America on the Closing Date as the reference rate of interest it uses for
determining interest rates on Canadian dollar commercial loans in Canada and
designated as such Bank of America’s prime rate.
3.7 Adjustment to and Allocation of Purchase Price
Any payment made by the Purchaser pursuant to Section 3.4 shall constitute an
increase in the Purchase Price and any payment made by the Vendor pursuant to
Section 3.4 shall constitute a reduction of the Purchase Price. The Purchase
Price shall be allocated in accordance with the provisions of Schedule 3.7
provided that if the Purchase Price shall be adjusted pursuant to Section 3.4,
the amount of adjustment required shall, if such amount cannot be reasonably



--------------------------------------------------------------------------------



 



- 24 -

allocated to a particular asset, be allocated on a pro rata basis among the
various categories of assets listed in Schedule 3.7. Each of the Vendor and the
Purchaser shall report the purchase and sale of the Purchased Assets in any Tax
Return in accordance with the provisions of Schedule 3.7.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE VENDOR
The Vendor hereby represents and warrants to the Purchaser, the matters set out
below as at the date of this Agreement. Disclosure of a fact or matter to the
Purchaser in any Schedule, or Data Room Material, shall be sufficient disclosure
for all purposes under this Agreement. Any fact or matter referenced in a
Schedule shall be deemed to be included in all Schedules, whether or not
explicitly cross-referenced. The inclusion of any information in any Schedule
(or any update or supplement thereto) shall not be deemed to be an
acknowledgement, in and of itself, that such information is required to be
disclosed, is material to the Business, has resulted in or would result in a
Material Adverse Effect or is outside the ordinary course of business.
4.1 Incorporation and Corporate Power
CDIL is a corporation existing under the laws of Canada. CDSI is a corporation
existing under the laws of the Province of Ontario.
4.2 Residence of the Vendor
The Vendor is not a non-resident of Canada for the purposes of the Income Tax
Act (Canada).
4.3 No Subsidiaries
The Vendor does not own, or have any interest in, any shares of any corporation
which carries on the Business other than CDSI, which is a wholly-owned
subsidiary of CDIL.
4.4 Due Authorization and Enforceability of Obligations
The Vendor has all necessary corporate power, authority and capacity to enter
into this Agreement and to carry out its obligations under this Agreement. The
execution and delivery of



--------------------------------------------------------------------------------



 



- 25 -

this Agreement and the consummation of the transactions contemplated by this
Agreement have been duly authorized by all necessary corporate action on the
part of the Vendor. This Agreement constitutes a valid and binding obligation of
the Vendor enforceable against it in accordance with its terms subject to any
limitations imposed by Law.
4.5 Absence of Conflicts
Except for the Non-Assignable Rights, the Vendor is not a party to or bound by
any:

  (a)   Contract;     (b)   charter or by-law; or     (c)   Laws or Governmental
Authorizations;

material to the operation of the Business, which would be violated, breached by,
or under which default would occur or an Encumbrance would be created as a
result of the execution and delivery of, or the performance of obligations
under, this Agreement or any other agreement to be entered into under the terms
of this Agreement except for such violations, breaches, defaults or Encumbrances
which do not have a Material Adverse Effect. There has been no assignment of any
of the material Purchased Assets or any granting of any agreement or right
capable of becoming an agreement or option for the purchase of any of the
material Purchased Assets other than pursuant to the provisions of, or as
disclosed in, this Agreement or pursuant to purchase orders for inventory or
other assets accepted by the Vendor in the ordinary course of business.
4.6 Regulatory Approvals
No approval, Order, consent of or filing with any Governmental Authority is
required on the part of the Vendor, in connection with the execution, delivery
and performance of this Agreement or any other documents and agreements to be
delivered under this Agreement or the performance of the Vendor’s obligations
under this Agreement or any other documents and agreements to be delivered under
this Agreement other than those approvals, Orders, consents or filings that will
have been obtained prior to Closing or where any failure to obtain or perform
would not have a Material Adverse Effect.



--------------------------------------------------------------------------------



 



- 26 -

4.7 Financial Statements
The Financial Statements present fairly in all material respects

  (a)   the financial position of the Vendor as at June 30, 2005 with respect to
the Business, and

  (b)   the results of the operations of the Vendor with respect to the Business
for the twelve month period ended June 30, 2005.

except, however, that: (i) the Financial Statements are presented in a form
which facilitates internal reporting, (ii) the Financial Statements have been
calculated on a divisional rather than a legal entity basis, (iii) the Financial
Statements have been adjusted to exclude the Excluded Expenses and the revenues
and expenses associated with the expansion of the Business into the United
States, and (iv) the Financial Statements have been adjusted to include the
Included Expenses.
4.8 Absence of Changes and Unusual Transactions
Since the date of the Balance Sheet, to the knowledge of the Vendor, there has
not been any action, event, occurrence or development that has had a Material
Adverse Effect.
4.9 Title to Certain Assets
Except as identified elsewhere in this Agreement, the Vendor is the sole legal
and beneficial owner of the Purchased Assets with good and valid title, free and
clear of all Encumbrances other than Permitted Encumbrances and other than
Encumbrances that in the aggregate do not have a Material Adverse Effect and is
entitled to possess and dispose of same (subject only, in the case of Contracts
or Governmental Authorizations, to any necessity of obtaining consents to their
assignment). For greater certainty, the Vendor is not the owner of (i) the
Leased Real Property which is leased to the Vendor pursuant to the Real Property
Leases, and (ii) any intellectual property that is licenced to the Vendor by
third parties.



--------------------------------------------------------------------------------



 



- 27 -

4.10 Business in Compliance with Law
To the knowledge of the Vendor, the operations of the Business are conducted in
compliance in all material respects with all Laws of each jurisdiction in which
the Business is carried on except for non-compliance which does not have a
Material Adverse Effect.
4.11 Assigned Intellectual Property and Assigned Technology

  (a)   Schedule 4.11 sets forth a complete list and a brief description of all
material Assigned Intellectual Property which has been registered, or for which
applications for registration have been filed, by or on behalf of the Vendor and
which are used in the Business.     (b)   To the knowledge of the Vendor, the
Vendor is using or holding any of the Assigned Technology of which it is not the
sole beneficial and registered owner with the consent of or a licence from the
owner of such Assigned Technology.     (c)   There are no Claims by the Vendor
relating to breaches, violations, infringements or interferences with any of the
Assigned Technology by any other Person.     (d)   To the knowledge of the
Vendor there are no Claims in progress or pending or threatened against the
Vendor relating to the Assigned Technology.

4.12 Leased Real Property

  (a)   Schedule 4.12 sets forth a complete list of the material Leased Real
Property by reference to municipal address and description of corresponding Real
Property Leases.     (b)   To the best of the Vendor’s knowledge, the Vendor is
not in default in meeting any of its obligations under any of the Real Property
Leases, other than a default which does not have a Material Adverse Effect.



--------------------------------------------------------------------------------



 



- 28 -



4.13 Environmental Matters
To the knowledge of the Vendor, all operations of the Vendor relating to the
Business or the Purchased Assets or conducted on the Leased Real Property are in
compliance in all material respects with all Environmental Laws, other than
non-compliance which does not have a Material Adverse Effect.
4.14 Employment Matters

  (a)   To the extent permitted by applicable privacy Laws, Schedule 4.14(a)
sets forth a complete list of Employees, together with their titles, salaries or
hourly rate of pay, benefits, vacation entitlement and commissions and bonus.  
  (b)   Except for those Employment Contracts listed in Schedule 4.14(a), there
are no written Employment Contracts with any Employees which are not terminable
on the giving of reasonable notice in accordance with applicable Law.     (c)  
The Vendor has entered into an agreement dated as of September 16, 2005 with
William Rasberry (the “Executive Agreement”), a redacted copy of which has been
provided to the Purchaser.

4.15 Collective Agreements
The Vendor is not a party to any collective agreement with any bargaining agent
or union which applies to any Employee. No trade union, council of trade unions,
employee bargaining agency or affiliated bargaining agent holds bargaining
rights with respect to any of the Employees or has applied or, to the knowledge
of the Vendor, threatened to apply to be certified as the bargaining agent of
the Employees. To the knowledge of the Vendor, there are no threatened or
pending union organizing activities involving the Employees.
4.16 Consultants
To the extent permitted by applicable privacy Laws, Schedule 4.16 sets forth a
complete list of Consultants who have entered into Consulting Contracts,
together with their titles and fees.



--------------------------------------------------------------------------------



 



- 29 -

4.17 Benefits Plans
Schedule 4.17 sets for a complete list of the material Benefit Plans. Current
copies or descriptions of the Benefit Plans listed in Schedule 4.17 have been
made available to the Purchaser.
4.18 Material Contracts
Schedule 4.18 sets forth a complete list of the written Material Contracts that
have not been listed on any other Schedule. The Material Contracts listed in
Schedule 4.18 (including any amendments thereto) are all in full force and
effect unamended (except for the amendments described in Schedule 4.18) and
there are no outstanding material defaults or violations under such Material
Contracts on the part of the Vendor which have a Material Adverse Effect.
4.19 Litigation
To the knowledge of the Vendor, except as disclosed in Schedule 4.19, there are
no Claims, investigations or other proceedings, including appeals and
applications for review, in progress or pending against the Vendor before any
Governmental Authority relating to the Business or the Purchased Assets which,
if determined adversely to the Vendor, would have a Material Adverse Effect.
4.20 Tax Matters

  (a)   No failure, in any material respect, of the Vendor to duly and timely
pay all Taxes, including all instalments on account of Taxes for the current
year, that are due and payable by it, which will result in an Encumbrance on the
Purchased Assets.     (b)   To the knowledge of the Vendor, there are no
material proceedings, investigations, audits or Claims now pending or threatened
against the Vendor in respect of any Taxes and there are no material matters
under discussion, audit or appeal with any Governmental Authority relating to
Taxes, which will result in an Encumbrance on the Purchased Assets.



--------------------------------------------------------------------------------



 



- 30 -

  (c)   The Vendor, in all material respects, has duly and timely withheld all
Taxes and other amounts required by Law to be withheld by it in respect of the
Business (including Taxes and other amounts required to be withheld by it in
respect of any amount paid or credited or deemed to be paid or credited by it to
or for the account or benefit of any Person, including any Employees, officers
or directors and any non-resident Person, which will result in an Encumbrance on
the Purchased Assets), and has duly and timely remitted to the appropriate
Governmental Authority such Taxes and other amounts required by Law to be
remitted by it in respect of the Business, which will result in an Encumbrance
on the Purchased Assets.

4.21 No Broker
The Vendor has carried on all negotiations relating to this Agreement and the
transactions contemplated in this Agreement directly and without intervention on
its behalf of any other party in such manner as to give rise to any valid claim
for a brokerage commission, finder’s fee or other like payment.
4.22 Disclaimer of Other Representations and Warranties
Except as expressly set forth in this ARTICLE 4, the Vendor makes no
representation or warranty, express or implied, at law or in equity, in respect
of the Business or the Purchased Assets, including with respect to
merchantability or fitness for any particular purpose, and any such other
representations, warranties or conditions are expressly disclaimed. The
Purchaser acknowledges and agrees that, except to the extent specifically set
forth in this ARTICLE 4, the Purchaser is purchasing the Purchased Assets on an
“as-is, where-is” basis.
ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
The Purchaser hereby represents and warrants to the Vendor the matters set out
below as of the date of this Agreement.



--------------------------------------------------------------------------------



 



- 31 -

5.1 Incorporation
The Purchaser is a corporation existing under the laws of Nova Scotia.
5.2 Due Authorization and Enforceability of Obligations
The Purchaser has all necessary corporate power, authority and capacity to enter
into this Agreement and to carry out its obligations under this Agreement. The
execution and delivery of this Agreement and the consummation of the
transactions contemplated by this Agreement have been duly authorized by all
necessary corporate action of the Purchaser. This Agreement constitutes a valid
and binding obligation of the Purchaser enforceable against it in accordance
with its terms subject to any limitations imposed by Law.
5.3 Absence of Conflicts
The Purchaser is not a party to, bound or affected by or subject to any
material:

  (a)   indenture, mortgage, lease, agreement, obligation or instrument;     (b)
  charter or by-law provision; or     (c)   Laws or Governmental Authorizations;

which would be violated, breached by, or under which default would occur or an
Encumbrance would be created as a result of the execution and delivery of, or
the performance of obligations under, this Agreement or any other agreement to
be entered into under the terms of this Agreement.
5.4 Financial Ability
The Purchaser has cash on hand or firm and binding commitments from lenders,
copies of which have been provided to the Vendor, in amounts sufficient to allow
it to pay the Purchase Price including any adjustments, and all other costs and
expenses in connection with the consummation of the transactions contemplated by
this Agreement.



--------------------------------------------------------------------------------



 



- 32 -

5.5 Conditional Listing Approval
The Purchaser has received conditional approval from the Toronto Stock Exchange
for the listing of its common shares to be issued in connection with a private
placement financing to be completed prior to the Closing Date. A copy of such
conditional approval has been provided to the Vendor.
5.6 Litigation
There are no Claims, investigations or other proceedings, including appeals and
applications for review, in progress or, to the knowledge of the Purchaser,
pending or threatened against or relating to the Purchaser which, if determined
adversely to the Purchaser, would,

  (a)   prevent the Purchaser from paying the Purchase Price to the Vendor;    
(b)   enjoin, restrict or prohibit the transfer of all or any part of the
Purchased Assets as contemplated by this Agreement; or     (c)   prevent the
Purchaser from fulfilling any of its obligations set out in this Agreement or
arising from this Agreement.

5.7 No Breach
The Purchaser has no knowledge of any fact or circumstance which would
constitute a breach by the Vendor of the Vendor’s representations and
warranties. Any breach by the Purchaser of the representation and warranty
contained in this Section 5.7 shall constitute a waiver in full by the Purchaser
of any of its rights against the Vendor pursuant to ARTICLE 10 for such breach
by the Vendor of the Vendor’s representations and warranties.
5.8 Goods and Services Tax and Harmonized Sales Tax Registration
The Purchaser is duly registered under Subdivision (d) of Division V of Part IX
of the Excise Tax Act (Canada) with respect to the goods and services tax and
harmonized sales tax and under



--------------------------------------------------------------------------------



 



- 33 -

Division I of Chapter VIII of Title I of the Quebec Sales Tax Act with respect
to the Quebec sales tax, and its registration numbers are: 102797552 and
1021591943, respectively.
5.9 No Broker
Other than with respect to TD Securities Inc., whose fees and expenses shall be
entirely for the account of the Purchaser, the Purchaser has carried on all
negotiations relating to this Agreement and the transactions contemplated in
this Agreement directly and without the intervention on its behalf of any other
party in such manner as to give rise to any valid claim for a brokerage
commission, finder’s fee or other like payment.
5.10 Due Diligence by Purchaser
The Purchaser acknowledges that it has conducted to its satisfaction an
independent investigation of the financial condition, liabilities, results of
operations and projected operations of the Business and the nature and condition
of its properties and assets and, in making the determination to proceed with
the transactions contemplated by this Agreement, has relied solely on the
results of its own independent investigation and the representations and
warranties in ARTICLE 4.
ARTICLE 6
SURVIVAL
6.1 Nature and Survival
All representations, warranties and post-Closing covenants contained in this
Agreement on the part of each of the Parties shall survive the Closing, the
execution and delivery under this Agreement of any bills of sale, instruments of
conveyance, assignments or other instruments of transfer of title to any of the
Purchased Assets and the payment of the consideration for the Purchased Assets.



--------------------------------------------------------------------------------



 



- 34 -

ARTICLE 7
PURCHASER’S CONDITIONS PRECEDENT
The obligation of the Purchaser to complete the purchase of the Purchased Assets
under this Agreement is subject to the satisfaction of, or compliance with, at
or before the Closing, each of the following conditions precedent (each of which
is acknowledged to be inserted for the exclusive benefit of the Purchaser and
may be waived in writing by it in whole or in part):
7.1 Truth and Accuracy of Representations of Vendor
There shall be no inaccuracies or breaches of the representations and warranties
of the Vendor contained in this Agreement which constitute a Material Adverse
Effect and the Vendor shall deliver to the Purchaser at the Closing a
certificate confirming compliance with this Section.
7.2 Compliance with Vendor Covenants
There shall have been no breach of or non-compliance with any of the covenants,
agreements and conditions under this Agreement by the Vendor if such breach or
non-compliance has resulted in a Material Adverse Effect.
7.3 Receipt of Closing Documentation
The Purchaser shall have received copies of all such documentation or other
evidence as it may reasonably request in order to establish the consummation of
the transactions contemplated by this Agreement and the taking of all corporate
proceedings in connection with such transactions in compliance with these
conditions.
7.4 No Orders
There shall be no Order issued preventing, or judicial proceeding against any
Party by any Governmental Authority for the purpose of enjoining or preventing,
the consummation of the transactions contemplated in this Agreement.



--------------------------------------------------------------------------------



 



- 35 -

7.5 Approvals
The Purchaser shall have received the approval of its shareholders for the
performance of the Purchaser’s obligations under this Agreement, and the
approval of the Toronto Stock Exchange (subject to the filing of required
documentation, notice of issuance and/or other usual requirements) for the
listing of the Purchaser’s common shares to be issued in connection with a
private placement financing to be completed on the Closing Date.
7.6 Non-competition Agreement
The Vendor shall have executed a non-competition agreement substantially in the
form attached as Schedule 7.6 (the “Non-Competition Agreement”), pursuant to
which the Vendor will agree not to compete with the Purchaser in Canada in
relation to the Business for a period of one year from the Closing Date.
The Vendor and the Purchaser agree that the consideration for the agreement by
the Vendor not to compete in accordance with the terms of the Non-Competition
Agreement (the “Non-Compete Covenant”) is included in the amount that has been
allocated to the goodwill of the Business in Schedule 3.7. The Vendor and the
Purchaser further agree that the Non-Compete Covenant has been granted by the
Vendor to the Purchaser in order to maintain or preserve the value of the
goodwill of the Business acquired by the Purchaser in accordance with the terms
of this Agreement.
In accordance with the requirements of the Income Tax Act (Canada), the
regulations thereunder, the administrative practice and policy of the Canada
Revenue Agency and any applicable equivalent or corresponding provincial or
territorial legislative, regulatory and administrative requirements, the Vendor
and the Purchaser shall make and file, in a timely manner, a joint election(s)
(a “56.4(7) Election”) under subsection 56.4(7) of the Income Tax Act (Canada),
as set out in Clause 70(1) of the draft legislative proposals to amend the
Income Tax Act (Canada) released by the Department of Finance on July 18, 2005
(the “Legislative Proposals”) and any equivalent or corresponding provision
under applicable provincial or territorial tax legislation to have the rules in
subsection 56.4(5) and any equivalent or corresponding provision under
applicable provincial or territorial tax legislation, apply in respect of the
Non-Compete Covenant. The Purchaser and the Vendor shall prepare and file their
respective Tax Returns in a



--------------------------------------------------------------------------------



 



- 36 -

manner consistent with such election. If a Party fails to file its Tax Returns
in such manner, it shall indemnify and save harmless the other Party in respect
of any resulting Taxes and legal and accounting expenses paid or incurred by the
other Party.
If Clause 70(1) of the Legislative Proposals is:

  (a)   withdrawn in its entirety,     (b)   amended such that a 56.4(7)
Election cannot be made by the Vendor and the Purchaser in respect of the
Non-Compete Covenant or,     (c)   amended such that if the Vendor and the
Purchaser were to make an election in respect of the Non-Compete Covenant under
subsection 56.4(7) or any other applicable provision of the amended Legislative
Proposals, the tax consequences to the Vendor of granting the Non-Compete
Covenant would be different than the tax consequences that would have applied to
the Vendor if the Vendor and the Purchaser had made a 56.4(7) Election under the
Legislative Proposals in the form in which they were released on July 18, 2005,

the Vendor and the Purchaser agree to co-operate in taking such steps, including
the making of any additional or different election or elections, as are
necessary and available to ensure to the extent possible that the tax
consequences to the Vendor of granting the Non-Compete Covenant are the same as
the tax consequences that would have applied to the Vendor if the Vendor and the
Purchaser had made a 56.4(7) Election under the Legislative Proposals in the
form in which they were released on July 18, 2005, provided that the tax
consequences are no less favourable to the Purchaser.
ARTICLE 8
VENDOR’S CONDITIONS PRECEDENT
The obligation of the Vendor to complete the sale of the Purchased Assets under
this Agreement shall be subject to the satisfaction of or compliance with, at or
before the Closing, each of the following conditions precedent (each of which is
acknowledged to be inserted for the exclusive benefit of the Vendor and may be
waived in writing by it in whole or in part):



--------------------------------------------------------------------------------



 



- 37 -

8.1 Truth and Accuracy of Representations of the Purchaser
All of the representations and warranties of the Purchaser made in or pursuant
to this Agreement shall be true and correct in all material respects and the
Vendor shall have received a certificate of the Purchaser confirming the truth
and correctness of such representations and warranties.
8.2 Performance of Obligations
The Purchaser shall have performed or complied with, in all material respects,
all its obligations and covenants under this Agreement.
8.3 Financial Commitment
The Purchaser shall have received a financing commitment from Wellington
Financial LP in the form of Schedule 8.3 to fund the payment of the Net Working
Capital that may become due to the Vendor pursuant to Section 3.4(a) (the “Net
Working Capital Payment”), up to a maximum amount of $3,000,000.00, and the
Vendor shall have received written confirmation of same from Wellington
Financial LP; provided for greater certainty however, that nothing in this
Section 8.3 shall in any way be construed as limiting the Purchaser’s obligation
to pay the full amount that may become payable by the Purchaser to the Vendor
pursuant to Section 3.4(a).
8.4 Irrevocable Direction
The Vendor shall have received in escrow from the Purchaser an irrevocable
direction from the Purchaser to Wellington Financial LLP, in a form satisfactory
to the Vendor, pursuant to which the Purchaser irrevocably authorizes and
directs Wellington Financial LLP to pay the Net Working Capital Payment (up to a
maximum amount of $3,000,000) to the Vendor within five (5) Business Days
following the failure by the Purchaser to pay such amount within the time
periods set out in Section 3.4 and/or Section 3.5, as applicable.



--------------------------------------------------------------------------------



 



- 38 -
ARTICLE 9
OTHER COVENANTS OF THE PARTIES
9.1 Conduct of Business Prior to Closing
During the period from the date of this Agreement to the Closing Date, the
Vendor shall:

  (a)   Conduct Business in the Ordinary Course — except as otherwise
contemplated or permitted by this Agreement, conduct the Business in all
material respects in the ordinary course, consistent with past practice; and    
(b)   Continue Insurance — use commercially reasonable efforts to continue in
force all policies of insurance maintained by or for the benefit of the Vendor
relating to the Business.

9.2 Access for Investigation

  (a)   The Vendor shall permit the Purchaser and its representatives, between
the date of this Agreement and the Closing Date, without interference to the
ordinary conduct of the Business, to have reasonable access during normal
business hours to (i) the Purchased Assets, (ii) the Leased Real Property and
(iii) the Books and Records, provided that the Purchaser may not conduct any
environmental investigation in, on, under or near any Leased Real Property
including any sampling, or interview any Employees, without, in either case, the
Vendor’s prior consent. The Vendor shall furnish to the Purchaser copies of
Books and Records (subject to any confidentiality agreements or covenants
relating to any such Books and Records) as the Purchaser shall from time to time
reasonably request to enable confirmation of the matters warranted in ARTICLE 4.
Notwithstanding the foregoing, without the prior written consent of the Vendor,
the Purchaser shall not contact, and shall instruct its counsel, financial
advisors, auditors and other authorized representatives not to contact, any of
the suppliers, customers, clients or financing sources of the Vendor with
respect to the Business or the transactions contemplated by this Agreement.



--------------------------------------------------------------------------------



 



- 39 -



  (b)   Notwithstanding Section 9.2(a), the Vendor shall not be required to
disclose any information, records, files or other data to the Purchaser which,
in the sole opinion of the Vendor, is considered to be competitively sensitive
or where the disclosure of such information, records, files or other data is
prohibited by any Laws.     (c)   The Purchaser acknowledges that information
provided to it under Section 9.2(a) above will be non-public and/or proprietary
in nature and will be subject to the terms of the Confidentiality Agreement and
Section 9.5. For greater certainty, the provisions of the Confidentiality
Agreement shall survive the termination of this Agreement.

9.3 Notice by Vendor of Certain Matters
Prior to the Closing, the Vendor shall have the obligation to give notice to the
Purchaser of (a) any failure of any representation or warranty contained in this
Agreement or in any Schedule to be true or accurate in any material respect, and
(b) any failure of the Vendor to comply with or satisfy in any material respect
any covenant, condition or agreement to be complied with or satisfied by it
under this Agreement or any Schedule. Such notification may take the form of a
supplement to the Schedules which are being delivered to the Purchaser as of
this date of this Agreement. In such event, unless the Purchaser has the right
to terminate this Agreement pursuant to Section 11.1 by reason of such
development and exercises such right prior to the Closing, the notice provided
by the Vendor to the Purchaser pursuant to this Section 9.3 shall be deemed
(i) to have amended the applicable Schedule, (ii) to have qualified the
representations and warranties contained in ARTICLE 4, and (iii) to have cured
any misrepresentation or breach of warranty that otherwise might have existed by
reason of such development. To the knowledge of the Vendor at the date of this
Agreement, there is no existing fact or state of events that would be reasonably
likely to cause it to give such notice.
9.4 Notice by Purchaser of Certain Matters
The Purchaser shall give the Vendor written notice, prior to the Closing, of any
facts or circumstances of which the Purchaser becomes aware that would serve as
a basis for a claim by



--------------------------------------------------------------------------------



 



- 40 -

the Purchaser against the Vendor based upon a breach of any representations and
warranties of the Vendor contained in this Agreement or breach of any of the
Vendor’s covenants or agreements to be performed by the Vendor at or prior to
the Closing. In such event, the Vendor shall have the option to (a) terminate
this Agreement or (b) complete the transactions contemplated by this Agreement.
Unless such notice is delivered, the Purchaser shall be deemed to have waived in
full any breach of any of the Vendor’s representations and warranties and any
such covenants and agreements of which the Purchaser has knowledge at the
Closing.
9.5 Confidentiality

  (a)   Prior to the Closing, the Purchaser shall keep confidential all
information disclosed to it by the Vendor or its agents relating to the Vendor
or the Business, except information which:

  (i)   is part of the public domain;     (ii)   can be demonstrated to have
been in the possession of the Purchaser before disclosure by the Vendor; or    
(iii)   was received in good faith from an independent Person who was lawfully
in possession of such information free of any obligation of confidence.

Such information is confidential and proprietary to the Vendor and the Purchaser
shall only disclose such information to those of its employees and
representatives of its advisors who need to know such information for the
purposes of evaluating and implementing the transaction contemplated in this
Agreement. Notwithstanding the foregoing, the Purchaser shall keep confidential
all Personal Information disclosed to it by the Vendor or its agents and will
not disclose the Personal Information except in accordance with applicable Law.
If this Agreement is terminated without completion of the transactions
contemplated by this Agreement, the Purchaser shall promptly return all
documents, work papers and other written material (including all copies)
obtained from the Vendor in connection with this Agreement, and not previously
made public and shall continue to maintain the confidence of all such
information.



--------------------------------------------------------------------------------



 



- 41 -

  (b)   After the Closing, the Vendor shall keep confidential all Personal
Information it disclosed to the Purchaser and all information relating to the
Business, except information which:

  (i)   is part of the public domain;     (ii)   becomes part of the public
domain other than as a result of a breach of these provisions by the Vendor; or
    (iii)   was received in good faith after Closing from an independent Person
who was lawfully in possession of such information free of any obligation of
confidence.

  (c)   At all times, each of the Vendor and the Purchaser shall keep
confidential all information disclosed to it, or to a third party in connection
with this transaction, by or on behalf of the other Party relating to the other
Party, except information which:

  (i)   is part of the public domain;     (ii)   becomes part of the public
domain other than as a result of breach of these provisions;     (iii)   can be
demonstrated to have been known or available to them before receipt of such
information from the other Party or independently developed by them; or     (iv)
  was received in good faith from an independent Person, who was lawfully in
possession of such information free of any obligation of confidence.



--------------------------------------------------------------------------------



 



- 42 -



9.6 Actions to Satisfy Closing Conditions

  (a)   Each of the Parties shall use commercially reasonable efforts to take
all such actions as are within its power to control, and to cause other actions
to be taken which are not within its power to control, so as to ensure
compliance with each of the conditions and covenants set forth in ARTICLE 7,
ARTICLE 8 or ARTICLE 9 which are for the benefit of any other Party.     (b)  
The Purchaser shall take any and all steps in order to avoid the entry of any
injunction, interim Order or other Order which would otherwise have the effect
of preventing the Closing, and if any such injunction, interim Order or other
Order is entered, the Purchaser shall take any and all steps to have it vacated,
rescinded or lifted. For greater certainty, “any and all steps” shall include
without limitation committing to or effecting undertakings, a consent agreement,
a hold separate arrangement, a consent Order, a hold separate Order, a sale, a
divestiture, a disposition or other action, in any such case without any
reduction of the Purchase Price.

9.7 CDI Transitional Licence Agreement

  (a)   At the Closing Date, the Vendor shall enter into the CDI Transitional
Licence Agreement in the form of Schedule 9.7(b) pursuant to which the Vendor
shall grant to the Purchaser a non-exclusive, non-transferable licence in the
CDI Licensed Trade-marks for a period of 90 days following the Closing Date.    
(b)   From and after the Closing, the Purchaser shall use reasonable efforts to
cover over any materials forming part of the Purchased Assets that contain CDI
Brands, including marketing materials, course and instructing materials and
stationary or business cards, with another brand or to add explanatory materials
indicating that another party, not the Vendor, is the source of the product or
service referenced in such materials. The Purchaser shall discontinue use of the
CDI Brands within 90 days following the Closing Date.



--------------------------------------------------------------------------------



 



- 43 -

  (c)   Notwithstanding the foregoing, the Vendor shall forward to the Purchaser
e-mails relating exclusively to the Business and shall redirect all hits on the
“CDILearn.com” website and, to the extent that hits on the “CDIEDUCATION.com”
website are not automatically redirected to the “CDILearn.com” website, hits on
the “CDIEDUCATION.com” website to the Purchaser’s website, in each case for one
(1) year after the Closing Date and at the Purchaser’s cost and expense, such
expense to include only out of pocket expenses of the Vendor and not any
administrative or other internal fee.

9.8 Employees

  (a)   The Purchaser shall offer employment, effective from the Closing Date,
to all Employees on the Closing Date other than William Rasberry and Mona
Mitchell (the “Transferred Employees”), on terms and conditions of employment
including salary, incentive compensation and benefits which are substantially
similar in the aggregate to those currently available to the Transferred
Employees. The Vendor and the Purchaser shall exercise reasonable efforts to
persuade the Transferred Employees to accept such offers of employment. For
greater certainty, nothing in this Agreement obligates the Purchaser to offer
share purchase options to any Transferred Employee.     (b)   The Purchaser
shall be responsible for any and all Termination and Severance Costs. Amounts
due or accrued to the Closing Date for all salary, wages, bonuses, commissions,
vacation pay, termination or severance pay (other than Termination and Severance
Costs) or benefits shall be for the account of the Vendor. For greater
certainty, all salary, wages, bonuses, commissions, vacation pay, termination or
severance pay or benefits for William Rasberry and Mona Mitchell shall also be
for the account of the Vendor.

9.9 Benefit Plan Arrangements

  (a)   Effective as of the Closing Date, the Purchaser shall establish or
otherwise provide Benefit Plans (the “Purchaser Benefit Plans”) including, for
greater



--------------------------------------------------------------------------------



 



- 44 -

      certainty, a group registered retirement savings plan (the “Purchaser
Group RRSP”), to provide on and after the Closing Date benefits to the
Transferred Employees (and their eligible spouses, beneficiaries and
dependants). The Purchaser Benefit Plans shall provide benefits which are
substantially similar to those provided to the Transferred Employees (and their
eligible spouses, beneficiaries and dependants) under the terms of the Vendor
Benefit Plans in effect as of the Closing Date.     (b)   Effective as of the
Closing Date, each Transferred Employee shall cease to be eligible to
participate in and cease to participate in and accrue benefits under the Vendor
Benefit Plans, and each Transferred Employee shall commence participation in the
Purchaser Benefit Plans effective from the Closing Date. Where service with the
Purchaser is a relevant criterion, for each Transferred Employee for purposes of
eligibility for membership in and entitlement to benefits under the Purchaser
Benefit Plans, the Purchaser Benefit Plans shall recognize each Transferred
Employee’s period of service with the Vendor.     (c)   The Vendor shall provide
such assistance to the Purchaser as is reasonably required to transfer the
account balance, if any, in each Transferred Employees’ account under the Vendor
Group RRSP to a corresponding account established under the Purchaser Group
RRSP. Once the Transferred Employees’ account balances have been transferred to
the Purchaser Group RRSP from the Vendor Group RRSP, Transferred Employees will
have no benefit entitlement under the terms of the Vendor Group RRSP and the
Vendor and the Vendor Group RRSP shall not have any further obligation or
liability with respect to the accrued benefits of Transferred Employees under
the Vendor Group RRSP prior to the Closing Date.     (d)   The Purchaser will
waive, or cause to be waived, any pre-existing medical condition or other
restriction that would prevent immediate and full participation of any
Transferred Employee in the Purchaser Benefit Plans. In addition, where the
benefits provided under a Purchaser Benefit Plan are subject to a deductible in
respect of the benefits provided to an individual during a



--------------------------------------------------------------------------------



 



- 45 -

      certain period of time, the Purchaser shall take into account the amount
of any corresponding deductible which has already been paid by the applicable
Transferred Employee during such period and prior to the Closing Date under the
corresponding Vendor Benefit Plan, for the purpose of determining the amount of
the deductible to be paid by the Transferred Employee under the Purchaser
Benefit Plan after the Closing Date.     (e)   The Vendor shall be responsible,
in accordance with the terms of the applicable Vendor Benefit Plan, for any and
all Claims Incurred by the Transferred Employees (and their eligible spouses,
beneficiaries and dependants) prior to the Closing Date, and the Purchaser shall
be responsible, in accordance with the terms of the applicable Purchaser Benefit
Plan, for any and all Claims Incurred by the Transferred Employees (and their
eligible spouses, beneficiaries and dependants) on and after the Closing Date.  
  (f)   Notwithstanding anything to the contrary in this Agreement, on and after
the Closing Date, the Vendor shall have no liabilities or obligations in respect
of post-employment and post-retirement benefits for Transferred Employees (and
their eligible spouses, beneficiaries and dependants), whether under the Vendor
Benefit Plans or otherwise, and to the extent that any such liabilities and
obligations exist, such liabilities and obligations shall be the sole
responsibility of the Purchaser.

9.10 Sales and Transfer Taxes
The Purchaser shall pay direct to the appropriate Governmental Authority all
sales and transfer taxes, registration charges and transfer fees, other than the
goods and services tax and harmonized sales tax imposed under the GST
Legislation, payable by it in respect of the purchase and sale of the Purchased
Assets and, upon the reasonable request of the Vendor, the Purchaser shall
furnish proof of such payment.



--------------------------------------------------------------------------------



 



- 46 -

9.11 Goods and Services Tax and Harmonized Sales Tax

  (a)   Subject to Section 9.11(b), the Purchaser shall be liable for and shall
pay to the Vendor an amount equal to any goods and services tax and harmonized
sales tax payable by the Purchaser and collectible by the Vendor under the GST
Legislation, plus an amount equal to any similar value added or multi-staged tax
imposed by any applicable provincial or territorial legislation, in connection
with the purchase and sale of the Purchased Assets under this Agreement.     (b)
  The Vendor and the Purchaser agree to elect pursuant to subsection 167(1) of
the GST Legislation (and any equivalent provision under applicable provincial
legislation) in respect of the purchase and sale of the Purchased Assets. The
Purchaser agrees and undertakes to file the election described herein in
accordance with the requirements of the GST Legislation and to provide the
Vendor with evidence of filing as soon as practicable thereafter. The Purchaser
acknowledges that the election described herein is made for its exclusive
benefit and accordingly, agrees to indemnify, protect and forever save harmless
the Vendor, its successors, assigns, directors and officers, from and against
all claims, assessments or other demands made by the Canada Revenue Agency or
any other government department, federal or provincial, responsible for the
administration and enforcement of GST Legislation resulting from the rejection
of the election by such officials or from the failure of the Purchaser to file
the election in accordance with the requirements of the GST Legislation. This
indemnity shall extend to the amount of any taxes assessed against the Vendor
together with any interest, penalties or costs of the Vendor associated with
such claim, assessment or demand.

9.12 Tax Election
In accordance with the requirements of the Income Tax Act (Canada), the
regulations thereunder, the administrative practice and policy of the Canada
Revenue Agency and any applicable equivalent or corresponding provincial or
territorial legislative, regulatory and administrative requirements, the Vendor
and the Purchaser shall make and file, in a timely manner, a joint



--------------------------------------------------------------------------------



 



- 47 -

election(s) to have the rules in subsection 20(24) of the Income Tax Act
(Canada), and any equivalent or corresponding provision under applicable
provincial or territorial tax legislation, apply to the obligations of the
Vendor in respect of undertakings which arise from the operation of the Business
and to which paragraph 12(1)(a) of the Income Tax Act (Canada) applies. The
Purchaser and the Vendor acknowledge that the Vendor is transferring assets to
the Purchaser which have a value equal to the elected amount as consideration
for the assumption by the Purchaser of such obligations of the Vendor.
The Purchaser and the Vendor shall prepare and file their respective Tax Returns
in a manner consistent with such election. If a Party fails to file its Tax
Returns in such manner, it shall indemnify and save harmless the other Party in
respect of any resulting Taxes and legal and accounting expenses paid or
incurred by the other Party.
9.13 Preservation of Records
The Purchaser shall take all reasonable steps to preserve and keep the records
of the Vendor and the Business delivered to it in connection with the completion
of the transactions contemplated by this Agreement for a period of six (6) years
from the Closing Date, or for any longer period as may be required by any Law or
Governmental Authority, and shall make such records available to the Vendor on a
timely basis, as may be required by it.
9.14 Risk of Loss
If the Purchased Assets are damaged or destroyed or appropriated, expropriated
or seized by any Person, on or prior to the Closing Date, and if such acts or
events:

  (a)   in the aggregate have a Material Adverse Effect, then the Purchaser may,
within 5 days of becoming aware of such acts or events, terminate this
Agreement; or     (b)   in the aggregate do not have a Material Adverse Effect
or, in the aggregate have a Material Adverse Effect but the Purchaser fails to
give notice within the applicable time period, the Purchaser will complete the
transactions contemplated by this Agreement without reduction of the Purchase
Price. In such event all proceeds of insurance or compensation for expropriation
or

 



--------------------------------------------------------------------------------



 



- 48 -

      seizure in respect thereof will be payable to the Purchaser and all right
and claim of the Vendor to any such amounts not paid by the Closing Date will be
assigned to the Purchaser.

9.15   Consent to Jurisdiction

Each of the Parties irrevocably attorns and submits to the exclusive
jurisdiction of any Ontario court sitting in Toronto in any action or proceeding
arising out of or related to this Agreement and irrevocably agrees that all
claims in respect of any such action or proceeding shall be heard and determined
in such Ontario court. Each of the Parties irrevocably waives, to the fullest
extent it may effectively do so, the defence of an inconvenient forum to the
maintenance of such action or proceeding. The Purchaser irrevocably appoints
Polar Bear Corporate Education Services (the “Process Agent”), with an office as
of the date of this Agreement at 2660-130 King Street West, Toronto, Ontario,
M5X 1C7, for the attention of Brian Pennington, Executive Vice President of
Sales, as its agent to receive on behalf of it and its property service of
copies of the statement of claim and any other process which may be served in
any such action or proceeding. Such service may be made by delivering a copy of
such process to the Purchaser in care of the Process Agent at the Process
Agent’s above address, and the Purchaser irrevocably authorizes and directs the
Process Agent to accept such service on its behalf. A final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

9.16   Waiver of Trial by Jury

EACH OF THE PARTIES KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON OR ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTIONS OF THE OTHER
PARTIES IN CONNECTION HEREWITH.



--------------------------------------------------------------------------------



 



- 49 -

9.17   Shareholder Approval

The Purchaser covenants to use its best efforts to obtain the shareholder
approval described in Section 7.5 as expeditiously as is practicable, and in any
event on or before November 15, 2005.

9.18   Executive Agreement

The Vendor shall fulfill its obligations under the Executive Agreement in
accordance with the terms thereof. At the Closing, the Vendor shall, to the
extent permitted by applicable Law, assign to the Purchaser all of its rights
under Sections 1(i), (ii), (iii) and (iv) and Section 6 of the Executive
Agreement to the extent such rights relate to the Business.

9.19   Consultants

Immediately following the signing of this Agreement, the Vendor shall provide
the Purchaser with a list of the names and fees of the Consultants to whom the
Vendor paid in excess of $50,000 during the Vendor’s 2005 fiscal year.
ARTICLE 10
INDEMNIFICATION

10.1   Indemnification by the Vendor

  (a)   The Vendor shall indemnify and save harmless the Purchaser, on an
after-Tax basis, from and against all valid Claims which may be made or brought
against the Purchaser, or which it may suffer or incur, as a result of or in
connection with:

  (i)   any non-fulfilment or breach of any covenant or agreement on the part of
the Vendor contained in this Agreement;     (ii)   any misrepresentation or any
incorrectness in or breach of any representation or warranty of the Vendor
contained in this Agreement or



--------------------------------------------------------------------------------



 



- 50 -

      in any certificate or other document furnished by the Vendor pursuant to
this Agreement.

  (b)   The Vendor’s obligations under Section 10.1(a) shall be subject to the
following limitations:

  (i)   subject to Section 10.1(b)(ii), the obligations of the Vendor under
Section 10.1(a)(ii) shall terminate 18 months after the Closing Date except with
respect to bona fide Claims by the Purchaser set forth in written notices given
by the Purchaser to the Vendor prior to such date and in any event, within
45 days of its determination that it has a bona fide Claim;     (ii)   the
obligations of the Vendor under Section 10.1(a)(ii) in respect of any Claim
relating to or impacted by Tax matters set out in Section 4.20 arising in or in
respect of a particular period ending on, before or including the Closing Date
shall terminate on the date which is 30 days after the relevant Governmental
Authorities shall no longer be entitled to assess or reassess liability for
Taxes against the Vendor or the Purchaser for that particular period (which date
shall not be extended by any waiver given by the Purchaser after the Closing
Date without the consent of the Vendor), except with respect to bona fide Claims
by the Purchaser set forth in written notices given by the Purchaser to the
Vendor prior to such date and in any event, within 45 days of its determination
that it has a bona fide Claim;     (iii)   the Vendor shall not be required to
pay any amount with respect to any individual Claim of less than $25,000.00;    
(iv)   the Vendor shall not be required to pay any amounts until the aggregate
of such Claims exceeds $500,000.00 and then only the excess over such amount;  
  (v)   the Vendor’s total liability shall not exceed $5,000,000.00;



--------------------------------------------------------------------------------



 



- 51 -



  (vi)   the Vendor shall not be liable for any indirect, consequential,
punitive or aggravated damages, including damages for loss of profit; and    
(vii)   the Vendor shall have no obligation to indemnify with respect to matters
of which the Purchaser was aware at the time of Closing or the entering into of
this Agreement.

10.2   Indemnification by the Purchaser

  (a)   The Purchaser shall indemnify and save harmless the Vendor, on an
after-Tax basis, from and against all valid Claims which may be made or brought
against the Vendor, or which it may suffer or incur, as a result of or in
connection with:

  (i)   any non-fulfilment or breach of any covenant or agreement on the part of
the Purchaser contained in this Agreement;     (ii)   any misrepresentation or
any incorrectness in or breach of any representation or warranty of the
Purchaser contained in this Agreement or in any certificate or other document
furnished by the Purchaser pursuant to this Agreement; and     (iii)   any
Termination and Severance Cost, together with any other liabilities, costs and
obligations suffered by the Vendor as a result of any Claim brought by a
Transferred Employee after the Closing Date.

  (b)   The Purchaser’s obligations under Section 10.2(a) shall be subject to
the following limitations:

  (i)   the obligations of the Purchaser under Section 10.2(a)(ii) shall
terminate 18 months after the Closing Date except with respect to bona fide
Claims by the Vendor set forth in written notices given by the Vendor to the
Purchaser prior to such date and in any event, within 45 days of its
determination that it has a bona fide Claim;



--------------------------------------------------------------------------------



 



- 52 -



  (ii)   the Purchaser shall have no obligation to indemnify with respect to
matters of which the Vendor was aware at the time of Closing; and     (iii)  
the Purchaser’s total liability shall not exceed $5,000,000.00.

10.3   Bulk Sales and Retail Sales Tax Waiver

In respect of the purchase and sale of the Purchased Assets under this
Agreement, the Purchaser shall not require the Vendor to comply, or to assist
the Purchaser to comply, with the requirements of (a) the Bulk Sales Act
(Ontario) or (b) section 6 of the Retail Sales Tax Act (Ontario) and any
equivalent or corresponding provisions under any other applicable legislation.

10.4   Indemnification Procedures for Third Party Claims

  (a)   In the case of Claims made by a third party with respect to which
indemnification is sought, the Party seeking indemnification (the “Indemnified
Party”) shall give prompt notice, and in any event within 20 days, to the other
Party (the “Indemnifying Party”) of any such Claims made upon it.

  (b)   The Indemnifying Party shall have the right, by notice to the
Indemnified Party given not later than 30 days after receipt of the notice
described in Section 10.3(b), to assume the control of the defence, compromise
or settlement of the Claim, provided that such assumption shall, by its terms,
be without cost to the Indemnified Party and provided the Indemnifying Party
acknowledges in writing its obligation to indemnify the Indemnified Party in
accordance with the terms contained in this Section in respect of that Claim.

  (c)   Upon the assumption of control of any Claim by the Indemnifying Party as
set out in Section 10.3(b), the Indemnifying Party shall diligently proceed with
the defence, compromise or settlement of the Claim at its sole expense,
including, if necessary, employment of counsel reasonably satisfactory to the
Indemnified Party and, in connection therewith, the Indemnified Party shall
co-operate fully, but at the expense of the Indemnifying Party with respect to
any out-of-pocket



--------------------------------------------------------------------------------



 



- 53 -



      expenses incurred, to make available to the Indemnifying Party all
pertinent information and witnesses under the Indemnified Party’s control, make
such assignments and take such other steps as in the opinion of counsel for the
Indemnifying Party are reasonably necessary to enable the Indemnifying Party to
conduct such defence. The Indemnified Party shall also have the right to
participate in the negotiation, settlement or defence of any Claim at its own
expense.

  (d)   The final determination of any Claim pursuant to this Section, including
all related costs and expenses, shall be binding and conclusive upon the Parties
as to the validity or invalidity, as the case may be of such Claim against the
Indemnifying Party.

  (e)   If the Indemnifying Party does not assume control of a Claim as
permitted in Section 10.3(b), the obligation of the Indemnifying Party to
indemnify the Indemnified Party in respect of such Claim shall terminate if the
Indemnified Party settles such Claim without the consent of the Indemnifying
Party.

10.5   Reductions and Subrogation

If the amount of any Claim incurred by a Party at any time subsequent to the
making of an indemnity payment is reduced by:

  (a)   any net Tax benefit to that Party; or

  (b)   any recovery, settlement or otherwise under or pursuant to any insurance
coverage, or pursuant to any claim, recovery, settlement or payment by or
against any other Person,

the amount of such reduction (less any costs, expenses (including taxes) or
premiums incurred in connection therewith), together with interest thereon from
the date of payment thereof at a rate of 4 percent, shall promptly be repaid by
that Party to the other Party. Upon making a full indemnity payment, a Party
shall, to the extent of such indemnity payment, be subrogated to all



--------------------------------------------------------------------------------



 



- 54 -

rights of the other Party against any third party in respect of the Claim to
which the indemnity payment relates.

10.6   Exclusive Remedy

Except as provided in Section 11.1, and notwithstanding any other provisions of
this Agreement, the rights of indemnity set forth in this ARTICLE 10 are the
sole and exclusive remedy of each Party in respect of any misrepresentation,
incorrectness in or breach of representation or warranty or breach of covenant,
by the other Party under this Agreement. Accordingly, the Parties waive, from
and after the Closing, any and all rights, remedies and claims that one Party
may have against the other, whether at law, under any statute or in equity
(including but not limited to claims for contribution or other rights of
recovery arising under any Environmental Laws, claims for breach of contract,
breach of representation and warranty, negligent misrepresentation and all
claims for breach of duty), or otherwise, directly or indirectly, relating to
the provisions of this Agreement or the transactions contemplated by this
Agreement other than as expressly provided for in this ARTICLE 10 and other than
those arising with respect to any fraud or wilful misconduct. The Parties agree
that if a Claim for indemnification is made by one Party in accordance with
Section 10.1(b) or Section 10.2(b), as the case may be, and there has been a
refusal by the other Party to make payment or otherwise provide satisfaction in
respect of such Claim, then a legal proceeding is the appropriate means to seek
a remedy for such refusal. This ARTICLE 10 shall remain in full force and effect
in all circumstances and shall not be terminated by any breach (fundamental,
negligent or otherwise) by any Party of its representations, warranties or
covenants under this Agreement or under any Closing document or by any
termination or rescission of this Agreement by any Party.

10.7   One Recovery

A Party shall not be entitled to double recovery for any Claims even though they
may have resulted from the breach of more than one of the representations,
warranties, agreements and covenants made by the other Party in this Agreement.



--------------------------------------------------------------------------------



 



- 55 -

10.8   Duty to Mitigate

Nothing in this Agreement shall in any way restrict or limit the general
obligation at law of a Party to mitigate any loss which it may suffer or incur
by reason of the breach by the other Party of any representation, warranty or
covenant of that other Party under this Agreement. If any Claim can be reduced
by any recovery, settlement or otherwise under or pursuant to any insurance
coverage, or pursuant to any claim, recovery, settlement or payment by or
against any other Person, a Party shall take all appropriate steps to enforce
such recovery, settlement or payment.

10.9   Adjustment to Purchase Price

Any payment made by the Vendor to the Purchaser under this ARTICLE 10 shall
constitute a downward adjustment to the Purchase Price.
ARTICLE 11
GENERAL

11.1   Termination

  (a)   Prior to Closing, this Agreement may only be terminated as follows:

  (i)   by mutual consent of the Vendor and the Purchaser,     (ii)   by the
Vendor, with notice to the Purchaser, pursuant to Section 9.4,     (iii)   by
either the Vendor or the Purchaser, with notice to the other Party, if the
Closing has not occurred on or before November 30, 2005, provided that no Party
shall be entitled to terminate this Agreement if such Party’s breach of this
Agreement prevented the consummation of the transactions contemplated hereunder;
    (iv)   by Purchaser, with notice to the Vendor, if:



--------------------------------------------------------------------------------



 



- 56 -



  A.   any of the representations or warranties of the Vendor contained in this
Agreement were untrue or inaccurate when made and such untruth or inaccuracy has
resulted in a Material Adverse Effect, or     B.   the Vendor breaches or fails
to comply with any of its covenants or agreements under this Agreement and such
breach or non-compliance has resulted in a Material Adverse Effect,

      provided that, in each case, such untruth, inaccuracy, breach or
non-compliance continues for a period of fifteen (15) Business Days after
written notice of the same by the Purchaser to the Vendor;     (v)   by the
Vendor, with notice to the Purchaser, if the Purchaser breaches any of the
covenants, undertakings, representations or warranties of the Purchaser
contained in this Agreement, and such breach either

  A.   materially misrepresents the financial condition of the Purchaser, or    
B.   prohibits the satisfaction of a condition to Closing,

      provided that, in each case, such breach continues for fifteen
(15) Business days after written notice of the same by the Vendor to the
Purchaser;     (vi)   by the Vendor, with notice to the Purchaser, if the
approvals described in Section 7.5 have not been obtained by the Purchaser on or
before November 15, 2005; and     (vii)   by the Vendor, with notice to the
Purchaser, if the Purchaser fails to have cash on hand or firm and binding
commitments from lenders in amounts sufficient to allow it to pay the Purchase
Price including any adjustments, and all other costs and expenses in connection
with the consummation of the transactions contemplated by this Agreement,
provided that such event



--------------------------------------------------------------------------------



 



- 57 -



      continues for fifteen (15) Business days after written notice of the same
by the Vendor to the Purchaser.

  (b)   Effect of Termination

    In the event of termination of this Agreement by the Vendor or the Purchaser
in accordance with the provisions of Section 11.1(a), this Agreement shall
forthwith terminate upon notice thereof duly given in accordance with the
provisions hereof, and there shall be no liability of any nature on the part of
either the Vendor or the Purchaser to the other, except for liabilities arising
in respect of any breach of this Agreement prior to such termination; provided,
however, that the maximum amount of damages for which the Vendor, on the one
hand, or Purchaser, on the other hand, shall be liable for a breach of this
Agreement prior to Closing, shall not exceed $3,000,000.00 and provided further
that if this Agreement is terminated by the Vendor pursuant to
Section 11.1(a)(vi), the Purchaser shall pay a break fee to the Vendor in the
amount of $500,000.00 (which amount the Parties agree is a genuine pre-estimate
of damages resulting from any such breach) within three Business Days, and shall
not be liable for any other damages under this section. Notwithstanding the
foregoing, in the event of a termination of this Agreement, no Party shall be
liable to any other party for any indirect, consequential, punitive, or
exemplary damages. The rights set forth in this Section 11.1 are the sole and
exclusive remedy of each Party in respect of any breach of this Agreement
occurring prior to Closing.

11.2   Public Notices

The Parties shall jointly plan and co-ordinate any public notices, press
releases, and any other publicity concerning the transactions contemplated by
this Agreement and no Party shall act in this regard without the prior approval
of the other, such approval not to be unreasonably withheld, except:

  (a)   where required to meet timely disclosure obligations of any Party under
applicable Laws or stock exchange rules in circumstances where prior



--------------------------------------------------------------------------------



 



- 58 -

      consultation with the other Party is not practicable and a copy of such
disclosure is provided to the other Party; and

  (b)   in the case of the Vendor’s communication made to the Vendor’s employees
affected by such transaction.

11.3   Expenses

Except as otherwise provided in this Agreement, each of the Parties shall pay
their respective legal, accounting, and other professional advisory fees, costs
and expenses incurred in connection with the purchase and sale of the Business
and the Purchased Assets and the preparation, execution and delivery of this
Agreement and all documents and instruments executed pursuant to this Agreement
and any other costs and expenses incurred. For greater certainty, the Parties
agree that the Purchaser shall be responsible for all costs relating to
obtaining the shareholder approval referred to in Section 7.5.

11.4   Notices

Any notice, consent or approval required or permitted to be given in connection
with this Agreement (in this Section referred to as a “Notice”) shall be in
writing and shall be sufficiently given if delivered (whether in person, by
courier service or other personal method of delivery), or if transmitted by
facsimile or e-mail:

  (a)   in the case of a Notice to the Vendor at:

CDI Career Development Institutes Ltd.
2 Bloor Street West
Suite 1700
Toronto, ON M4W 3E2
Attention:     Jack Massimino, Chief Executive Officer
Fax:              (714) 427-3013
E-mail:          jmassimino@cci.edu
with a copy to:



--------------------------------------------------------------------------------



 



- 59 -

Corinthian Colleges, Inc.
6 Hutton Centre Drive
Suite 400
Santa Ana, CA 92707-5764
Attention:     Stan Mortensen, Senior Vice President & General Counsel
Fax:              (714) 751-3605
E-mail:          smortens@cci.edu

  (b)   in the case of a Notice to the Purchaser at:

CrossOff Incorporated
70 Crescent Road
Suite 207
Sydney, NS B1S 2Z7
Attention:     President
Fax:              (902) 564-2089
E-mail:          dsnow@crossoff.com
with a copy to:
Stewart McKelvey Stirling Scales
Suite 900
1959 Upper Water Street
Halifax, NS B3J 2X2
Attention:     Andrew V. Burke
Fax:              (902) 420-1417
E-mail:          aburke@smss.com
Any Notice delivered or transmitted to a Party as provided above shall be deemed
to have been given and received on the day it is delivered or transmitted,
provided that it is delivered or transmitted on a Business Day prior to 5:00
p.m. local time in the place of delivery or receipt. However, if the Notice is
delivered or transmitted after 5:00 p.m. local time or if such day is not



--------------------------------------------------------------------------------



 



- 60 -

a Business Day then the Notice shall be deemed to have been given and received
on the next Business Day.
Any Party may, from time to time, change its address by giving Notice to the
other Parties in accordance with the provisions of this Section.

11.5   Assignment

No party may assign this Agreement or any rights or obligations under this
Agreement without the prior written consent of the other Party.

11.6   Enurement

This Agreement shall enure to the benefit of and be binding upon the Parties and
their respective successors (including any successor by reason of amalgamation
of any Party) and permitted assigns.

11.7   Amendment

No amendment, supplement, modification or waiver or termination of this
Agreement and, unless otherwise specified, no consent or approval by any Party,
shall be binding unless executed in writing by the Party to be bound thereby.

11.8   Further Assurances

The Parties shall, with reasonable diligence, do all such things and provide all
such reasonable assurances as may be required to consummate the transactions
contemplated by this Agreement, and each Party shall provide such further
documents or instruments required by any other Party as may be reasonably
necessary or desirable to effect the purpose of this Agreement and carry out its
provisions, whether before or after the Closing provided that the costs and
expenses of any actions taken after Closing at the request of a Party shall be
the responsibility of the requesting Party.



--------------------------------------------------------------------------------



 



- 61 -

11.9   Joint and Several

The representations, warranties, covenants and other duties and obligations of
CDIL and CDSI hereunder are joint and several.

11.10   Execution and Delivery

This Agreement may be executed by the Parties in counterparts and may be
executed and delivered by facsimile and all such counterparts and facsimiles
shall together constitute one and the same agreement.
[Signature page to follow]



--------------------------------------------------------------------------------



 



- 62 -

IN WITNESS OF WHICH the Parties have executed this Agreement.

              CDI CAREER DEVELOPMENT INSTITUTES LTD.
 
       
 
  By:   /s/ Jack Massimino
 
       
 
      Name: Jack Massimino
 
      Title: Chief Executive Officer
 
            CDI CORPORATE EDUCATION SERVICES INC.
 
       
 
  By:   /s/ Jack Massimino
 
       
 
      Name: Jack Massimino
 
      Title: Chief Executive Officer
 
            CROSSOFF INCORPORATED
 
       
 
  By:   /s/ Donnie Snow
 
       
 
      Name: Donnie Snow
 
      Title: President and Chief Executive Officer